IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 711 MAL 2017
                                         :
                   Respondent            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
SOLOMON MCKEEVER ELLISON III,            :
                                         :
                   Petitioner            :


                                   ORDER



PER CURIAM

     AND NOW, this 7th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.